DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Currently, claims 1-3, 5-9, 11-48, 50-54, and 56-62 are pending in the instant application.  Claims 12-45 remain withdrawn from consideration as being drawn to non elected inventions.  Claims 1-3, 5-9, 11, 46-48, 50-54, and 56-62 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7-9, 11, 46-48, 50, 52-54, 56-57, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raponi 2008 (Raponi et al; WO 2008/11279) in view of Shoji Tsuji (US Patent 7119186), Genbank Accession AY634315 (2007) and Karp (Karp, J. E. and Lancet, J. E. Biologics: Targets & Therapy 2008, vol 2, pages 491-500).
With regard to claims 1, 3, 11, 46, 48, and 57, Raponi 2008 teaches using the RASGRP1:APTX gene pair for expression analysis as a predictor of response to tipifarnib in elderly AML patients (page 3).  Raponi 2008 teaches using qPCR on samples from bone marrow (claim 9, 54) and using ROC analysis (see page 17) as well as analysis in a reference patient sample (claims 7, 8. 52, and 53).  With respect to ΔΔCt analysis, Raponi 2008 teaches the ratio was calculated by normalizing the raw Ct values and subtracting the mean Ct from the sample set and dividing the standard deviation then calculating the difference of the normalized Ct values (see page 17).   Raponi 2008 teaches that the two gene signature correctly predicted treatment outcome in 20 of 30 patients (see page 24). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention made to first test for RASGRP1:APTX gene expression and then administer tipifarnib to patients where the ratio exceeds a threshold in view of the teachings of Raponi 2008 for the obvious benefit of identifying patients where the treatment is efficacious. 
With respect to claims 1, 2, 46, 47, and 57, Raponi 2008 does not teach using primers listed in the claims for quantitative PCR, however the sequences of APTX and RASGRP1 were known in the art prior to the invention (see Shoji Tsuji for APTX, and AY634315 for RASGRP1) and it was routine in the art to construct probes and primers for quantitative PCR analysis of gene expression, as exemplified by Raponi 2008.  Absent secondary considerations, it would have further been prima facie obvious to arrive at the claimed primers for quantitative PCR in view of the teachings of Raponi 2008, Shoji Tsuji, and Accession number AY634315, and the routine design of such primers for known sequences in the art prior to the filing date of the invention.  
With respect to claims 1, 2, 46, 47, and 57, Raponi 2008, Shoji Tsuji, and Accession number AY634315 do not teach administration of tipifarnib and etoposide to treat AML, however Karp teaches that elderly patients with AML were treated with a combination of tipifarnib and etoposide and that the CR rate was almost double that achieved with tipifarnib alone (page 495, col 2, last para).  Accordingly, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to modify the method of Raponi 2008, and to administer tipifarnib and etoposide as taught by Karp with a reasonable expectation of success because Karp teaches that the CR rate for patients treated with tipifarnib and etoposide was almost double that with tipifarnib alone.  
With respect to newly added claim 62, the claim recites “detecting a response”.  The metes and bounds of the term “response” are not defined by the claim.  The specification at page 42, example 3, teaches response in terms of Complete Response (CR) or Partial Response (PR), both included in a PPV (positive predictive value).  Accordingly, the broadest reasonable interpretation of the term “response” includes CR and PR.   It would have further been prima facie obvious to the ordinary artisan at the time the invention was made to detect broadly a CR or PR “response” in greater than 50% of the patients because Karp teaches that the CR rate alone, for patients treated with tipifarnib and etoposide, was almost double that with tipifarnib alone.  While Karp is silent as to how many patients achieved a partial response, the skilled artisan would reasonably expect that if the CR rate was 50%, additional patients achieved some lesser response.  Accordingly, the skilled artisan would have had a reasonable expectation of success that at least 50% of the patient population would have either a CR or PR.  
With regard to claims 5 and 50, although Raponi 2008 does not teach thresholds of about 5.2 or which are determined using an AUC of about 70% or more, such values are dimensionless, as acknowledged by the specification at page 41.  Absent secondary considerations, it would be routine to optimize the analysis of patients and test population to arrive at the thresholds which would ensure the optimal sensitivity and specificity to predict response to tipifarnib.  As set forth in the MPEP 2144.05 II A, “Optimization of Ranges”:
Generally, differences in concentration or temperature will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such
concentration or temperature is critical. “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955) (Claimed process which was performed at a temperature between 40°C
and 80°C and an acid concentration between 25% and 70% was held to be prima facie
obvious over a reference process which differed from the claims only in that the reference
process was performed at a temperature of 100°C and an acid concentration of 10%.)…


Claims 6 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raponi 2008, Shoji Tsuji, Accession number AY634315, and Karp, as applied to claims 1-5, 7-9, 11, 46-48, 50, 52-54, and 56-57 above, and further in view of Dalla-Favera (US Pregrant Publication 2008/0280297).
The teachings of Raponi 2008, Karp, Shoji Tsugi, and Accession number AY634315 are set forth above.  Raponi 2008, Karp, Shoji Tsuji, and Accession number AY634315 do not teach gene expression in multiplex quantitative PCR, however Dalla-Favera teaches that an advantage of using probes is that multiple marker probes can be labeled with different reporter dyes and combined to allow detection of more than one target marker in a single reaction.  Therefore, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to use multiplex analysis in the method of Raponi 2008, Karp, Shoji Tsuji, and Accession number AY634315 in view of the teachings of Dalla-Favera so as to provide analysis in a single multiplex reaction, thus saving time.  

Claims 8, 53, and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raponi 2008, Shoji Tsuji, Accession number AY634315, and Karp, as applied to claims 1-5, 7-9, 11, 46-48, 50, 52-54, and 56-57 above, and further in view of Cronin (Cronin et al; Clinical Chemistry, vol 50, pages 1464-1471; 2004), Petersen (Petersen et al; Anal. Biochem. Vol 366, pages 46-58; 2007) and Livak (Livak et al; Methods, vol 25, 2001, pages 402-408; as cited in the IDS filed 1/9/2020).  
The teachings of Raponi 2008, Karp, Shoji Tsugi, and Accession number AY634315 are set forth above.  Raponi 2008, Karp, Shoji Tsuji, and Accession number AY634315 do not teach using Universal RNA as an external control, or the equation in claim 61.
However Cronin teaches the importance of using Universal RNA reference material for gene expression analysis, including analysis using quantitative RT-PCR (see page 1466, col 1).  Petersen teaches that reference Universal RNA is available from Stratagene (see page 47, col 2, end of first para).  Therefore, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to use Universal RNA as a control in the method of Raponi 2008, Karp, Shoji Tsuji, and Accession number AY634315 for the benefit of using a standard to aid in standardization across different quantitative RT-PCR platforms as taught by Cronin.  
Raponi 2008, Karp, Shoji Tsuji, AY634315, Cronin and Petersen do not teach to use equation 1 of claim 61, however Livak teaches analysis of relative gene expression data using RT-qPCR and the equation for determining 2-ΔΔCT.  Livak teaches the derivation for the equation which includes a reference control.  Therefore it would have been prima facie obvious to the ordinary artisan at the time the invention was made to use the equation of Livak in the method of Raponi 2008, Karp, Shoji Tsuji, AY634315, Cronin, and Petersen to arrive at the equation in claim 61 because Livak teaches it is a convenient way to analyze the relative changes in gene expression from quantitative real time PCR experiments.  

Response to Arguments
The response traverses the rejection and asserts that it is undisputed that the cited publications fail to disclose at least one feature of the claimed methods, namely administering both tipifarnib and etoposide to a specific patient, i.e. to a patient responsive to tipfarnib and etoposide.  The response emphasizes that the cited references do not teach, either alone, or in combination, to first identify a patient having a ratio of RASGRP1 and APTX expression levels that exceed a threshold and administering tipifarnib and etoposide to said patient.  This argument has been thoroughly reviewed but was not found persuasive because the intended use of the ratio referred to in the response does not result in a manipulative difference in the active steps required by the claims.  The claims require administering tipifarnib and etoposide after expression of RASGRP1 and APTX have been determined to exceed a ΔΔCt threshold using  a primer set forth in the claims.  However, this is obvious in view of the extensive analysis of the prior art set forth above.  
The response asserts that the claimed methods could not have been predicted from the combination of the cited art and that Raponi itself notes the method did not classify patients who responded to a chemotherapeutic treatment, whereas etoposide is a chemotherapeutic agent.  This argument has been thoroughly reviewed but was not found persuasive.  It is noted that the paragraph to which applicants cite concerns using the classifier independent of FTI treatment, which is not relevant to the instant claims since the instant claims require administration of tipifarnib which is an FTI.  The response’s arguments that there is no evidence that the two gene expression ratio would identify patients who are responsive to tipifarnib and etoposide has been thoroughly reviewed but was not found persuasive because this does not result in a manipulative difference between the steps required by the claims and that which is taught in the prior art as extensively explained above.  
The response asserts that Karp reported that percent responders to a combination therapy of tipifarnib and etoposide was between 25% and 50% and that Karp would not have identified patients as responsive to tipifarnib and etoposide treatment because Raponi 2008 and Karp do not teach this patient population.  This argument has been thoroughly reviewed but was not found persuasive because neither the claims, the specification, nor the prior art provide evidence or require that all patients would be expected to respond to the combination treatment.  To this end, the response states that there is no evidence that “those of ordinary skill in the art would have predicted response is greater than 50% of treated patients” and points to newly added claim 62.  The response asserts that Karp provides a maximum response to tipifarnib and etoposide of 50%.  This argument has been thoroughly reviewed but was not found persuasive because the argument ignores the fact that the term “response” as used in the specification and claims encompasses complete response and partial response, whereas Karp’s endpoint is complete response.  In other words, Karp’s endpoint requires a complete response whereas the term used in the claims also includes a less stringent endpoint, partial response.   
The response asserts that none of the cited publications recognizes the ΔΔCt threshold value is a variable that can identify patients who respond to tipifarnib and etoposide treatment.  This argument has been thoroughly reviewed but was not found persuasive because such values are dimensionless, as acknowledged by the specification at page 41.  Furthermore, these values refer to the two gene ratio, which is dependent on gene expression, which is in fact taught by Raponi 2008.  Accordingly, optimization of the two gene ratio is routine as evidenced by the art cited.  
 For these reasons and the reasons made of record in previous office actions, the rejections are maintained.  

Conclusion

Claims 58-60 are allowed herein.  The closest prior art set forth above, does not teach or suggest determining the ratio of RASGRP1 and APTX expression using the ΔΔC method in a blood sample from patients with a myeloid disorder.  The prior of Sakhinia (Sakhinia et al; J. Clin. Pathol. Vol 59, 2006, pages 1059-1065) teaches comparison of gene expression between blood and bone marrow in acute myeloid leukemia (a myeloid disorder) by real time PCR and teaches that while no significant difference in expression of some genes was found, other genes, such as c-myb, HOXA9, LYN, cystatin c, and LTC4s, showed significantly different expression between bone marrow and blood samples.  Neither Sakhinia, nor the prior art in general, teach whether the expression of RASGRP1 and APTX are the same or different in bone marrow and blood samples.  Accordingly, there is no reasonable expectation of success, in view of the teachings of the prior art, that blood samples can be substituted for bone marrow samples in the method of Raponi 2008, Shoji Tsuji, Accession number AY634315, and Karp.  Claims 58-60 are free of the prior art and objected to for being dependent on rejected claims.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634